Case 1:98-cr-00099-KD-S Document 401 Filed 07/29/21 Page 1 of 3                       PageID #: 1790




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )   Criminal Action No. 1:98-00099-KD-S-3
                                                    )
 CORNELIUS KENYATTA CRAIG,                          )
                                                    )
        Defendant.                                  )

                                               ORDER

        This matter is before the Court on Defendant Cornelius Kenyatta Craig’s motion to vacate

 pursuant to 28 U.S.C. § 2255 (Doc. 394) and motion to proceed in forma pauperis (Doc. 395). Per

 Section 2255, a prisoner in federal custody may move to vacate, set aside, or correct his sentence

 if it was imposed in violation of federal constitutional or statutory authority, was imposed without

 proper jurisdiction, is in excess of the maximum authorized by law, or is otherwise subject to

 collateral attack. But, “when a prisoner has previously filed a § 2255 motion to vacate, [he] must

 apply for and receive permission from [the United States Court of Appeals for the Eleventh Circuit]

 before filing a successive § 2255 motion.” Feas v. United States, 701 Fed.Appx. 768, 769 (11th

 Cir. 2017) (citing Section 2244(b)(3) and Section 2255(h)). “Without authorization, the district

 court lacks jurisdiction to consider a second or successive § 2255 motion.” Id. (citing Farris v.

 United States, 333 F.3d 1211, 1216 (11th Cir. 2003)). And see Felix v. United States, 709

 Fed.Appx. 543, 548 (11th Cir. 2017) (“Because Felix was required to obtain this Court’s

 permission before filing the instant [successive § 2255] motion yet failed to do so, the district court

 lacked subject matter jurisdiction over his claims[.]”).




                                                   1
Case 1:98-cr-00099-KD-S Document 401 Filed 07/29/21 Page 2 of 3                      PageID #: 1791




         Craig filed his first Section 2255 petition in 2001; his motion was denied. (Doc. 162). Craig

 appealed, and the Eleventh Circuit denied his request for certificate of appealability. (Doc. 251).

 In May 2015, Craig filed a second Section 2255 motion which was denied because Craig failed to

 obtain authorization from the Eleventh Circuit to file a second or successive Second 2255 motion.

 (Docs. 263, 264). Then again, in June 2015, Craig filed another Section 2255 motion without the

 requisite certification from the Eleventh Circuit as required by Section 2255(h). (Docs. 270, 274).

 This Court denied his motion for lack of jurisdiction. (Doc. 274). After filing the June 2015 motion,

 Craig filed a notice of appeal with respect to the May 2015 order denying his May Section 2255

 motion and denying a certificate of appealability. (Doc. 270). The Eleventh Circuit denied his

 motion for a certificate of appealability.

         Then, in July 2016, Craig filed an application to file a successive Section 2255 motion; the

 Eleventh Circuit granted his application and an authorized successive motion was filed. (Docs.

 294, 298). However, the district court denied Craig’s Section 2255 motion and the Eleventh Circuit

 affirmed the district court’s denial of Craig’s authorized, successive Section 2255 motion. (Doc.

 319).

         In January 2017, Craig filed another application to file a successive Section 2255 motion.

 The Eleventh Circuit denied Craig’s motion on February 17, 2017. Thereafter, in August 2017,

 Craig filed another Section 2255 motion. (Doc. 320). Because Craig failed to obtain the requisite

 authorization to file a successive Section 2255 motion, this Court denied his motion for lack of

 jurisdiction. (Doc. 321). In February 2019, Craig filed yet another application to file a successive

 Section 2255 motion. USCA11 Case: 19-10668. The Eleventh Circuit denied his application in

 March 2019. Id.




                                                  2
Case 1:98-cr-00099-KD-S Document 401 Filed 07/29/21 Page 3 of 3                                      PageID #: 1792




          Upon review of the Eleventh Circuit’s electronic filing records, Craig does not have an

 application to file a successive Section 2255 motion currently pending.1 So, Craig has not obtained

 the Eleventh Circuit’s authorization to file this successive motion. In light of this, Craig’s Section

 2255 motion (Doc. 394) is DENIED for lack of jurisdiction.2

          Craig’s motion for leave to proceed in forma pauperis (Doc. 395) is denied as MOOT.

          DONE and ORDERED this the 29th day of July 2021.

                                                        /s/ Kristi K. DuBose
                                                        KRISTI K. DuBOSE
                                                        CHIEF UNITED STATES DISTRICT JUDGE




 1
  Craig must seek and obtain this authorization “[b]efore a second or successive application ... is filed in the district
 court.” 28 U.S.C. § 2244(b)(3)(A) (emphasis added).
 2
  Also, a Certificate of Appealability is not appropriate because “dismissal of a successive habeas petition for lack of
 subject-matter jurisdiction does not constitute a ‘final order in a habeas corpus proceeding’ for purposes of 28 U.S.C.
 § 2253(c).” Bolin v. Secretary Florida Department of Corrections, 628 Fed. Appx. 728, 730 (11th Cir. 2016) (quoting
 Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004)).



                                                            3
